Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been received and given careful consideration. Rejections of the previous action, not repeated below are withdrawn based upon the amendment and arguments of the applicant. The substitute specification is accepted (the applicant could have merely included an amendment to the specification rather than submitting a substituted specification for the limited number of changes made).  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is meant by “meandering shape” in independent claims 1,13 and 18.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-10,13 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-168019, in view of Kawahara et al. 20190056653 and Kwon et al. 20180067390.
Takai JP 2014-168019 (machine translation attached) describes with respect to figure 1, a glass substrate (10) with a low reflectance layer of (20) TaN or TaO, a Mo/Si multilayered reflective layer (30), a Ru capping layer (40), a TaN(51)/TaO(52) absorber layer stack (50) where the TaO functions as an antireflection layer for the inspection light (It is not antireflective for the printing/imaging light) and a CrN conductive layer (60) on the backside of the substrate [0012-0017]. Figure 2 shows the case where the absorber layer forms printable patterns of the circuit pattern (70) and the trench (80) through the absorber, capping layer and multilayered reflective layer to form the frame region [0019-0024].  This is prepared by coating the mask black of figure 1 with a resist, which is exposed using an electron beam and developed and the absorber layer etched using plasma etching and the first resist is removed.  A second resist is then coated, patterned and used to etch the trench through the absorber, capping layer and reflective multilayer so that the low reflectance layer (20) is exposed [0024-0027]. The low 

    PNG
    media_image1.png
    195
    274
    media_image1.png
    Greyscale


The frame/shielding/outside region outside of the trench (80)  is considered non-printable features and less than 80% of the printable area (70).
Kawahara et al. 20190056653 teaches absorbers for EUV where Ta is the main component and Hf, Si, Zr, Ge, B, Pd, Sn, Cr, Mn, Fe, Co, Ag, Cd, In, Sb, W, Re, Os, Ir, Pt, Au, Tl, Mo, Ru, Rh, Pd, Ca, Mg, Al, Ni, Cu, Zn, Ga, As, Se, Te, H, N [0051]. 
Kwon et al. 20180067390 teaches the provision of dummy holes (132) through the entire thickness of the absorption layer to the capping layer and which can exhaust the hydrogen from the absorption structure. These are below the resolution of the imaging process and so are not printed. They may be 32 nm or less in diameter and spaced less than 500 microns apart and 500nm from the sidewalls of the absorber [0006,0024,0026] (see figures 1 and 2 reproduced 
    PNG
    media_image2.png
    387
    460
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    276
    465
    media_image3.png
    Greyscale


It would have been obvious to one skilled in the art to modify the masks of Takai JP 2014-168019 by replacing using TaPd or TaIr alloys taught by Kawahara et al. 20190056653 at as absorbing EUV with a reasonable expectation of success based upon the direction to Ta in the low reflectance layer in Takai JP 2014-168019 and to add sub-resolution holes in the absorber as taught by Kwon et al. 20180067390 to exhaust oxygen from the absorber structure. 

For the purposes of examination, the examiner has interpreted the “meandering shape” of the second pattern to embrace arrangements/patterns of sub-resolution features which do not enhance the printability of the first patterns due to their location (ie do not act as proximity correction or assist features).  The arguments of the applicant were that the claims do not teach the added feature.  The examiner has added Kwon et al. 20180067390 to address this added limitation.  The “meandering shape” is the overall arrangement of the pattern.  The examiner also points out that holes are curved shapes (circles). 
	The rejection could be overcome by replacing “comprises” with - - consists of - -  in line 11 of claim 1, line 4 of claim 13 and line 4 of claim 18.  This would exclude Ta alloys



Claims 1-5,7-10,13 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-168019, in view of Kawahara et al. 20190056653 and Lu et al. 20140113222.
Lu et al. 20140113222 teaches dummy patterns (340/360) surrounding the main pattern features (320/310) in figure 5.  These are assist polygons which are subresolution, but serve to provide a reflectivity between the values of r1 and r2 corresponding to the reflectance of the exposed reflective multilayer (openings 210) and the reflectance of the absorption layer (220). The composition of the layers of the mask are described [0020-0024]. 
It would have been obvious to one skilled in the art to modify the masks of Takai JP 2014-168019 by replacing using TaPd or TaIr alloys taught by Kawahara et al. 20190056653 at as absorbing EUV with a reasonable expectation of success based upon the direction to Ta in the low reflectance layer in Takai JP 2014-168019 and to add sub-resolution patterns in the absorber as taught by Lu et al. 20140113222 to adjust the relative/background reflectance. 

For the purposes of examination, the examiner has interpreted the “meandering shape” of the second pattern to embrace arrangements/patterns of sub-resolution features which do not enhance the printability of the first patterns due to their location (ie do not act as proximity correction or assist features).  The arguments of the applicant were that the claims do not teach the added feature.  The examiner has added Lu et al. 20140113222 to address this added limitation.  The “meandering shape” is the overall arrangement of the pattern. 


Claim 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-0168019, in view of  Kawahara et al. 20190056653 and Kwon et al. 20180067390, further in view of Gallagher et al. 20190074186.
Gallagher et al. 20190074186 teaches sub-resolution assist features with dimensions of less than 8 nm suitable for formation on EUV masks.  Less than 10 nm is also taught at [0013,0062].  Separation between features can be 5- 50 nm [0036]. 
It would have been obvious to modify the EUV masks rendered obvious by the combination of Takai JP 2014-0168019,  Kawahara et al. 20190056653 and Kwon et al. 20180067390 by forming the sub-resolution holes of Kwon et al. 20180067390 with diameters of less than 8 nm taught by Gallagher et al. 20190074186, with a reasonable expectation of success based upon the direction to diameters of less than 32 nm in Kwon et al. 20180067390

Claims 1-5,7-10,13 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-168019, in view of Murakami et al. 20030147058 and Lu et al. 20140113222.
Murakami et al. 20030147058 teaches a photocatalytic protective layer on an EUV photomask [0022,0056]. These react with carbon containing compounds in the presence of oxygen to form volatile compounds [0031-0032]. Useful EUV absorbers disclosed include Ag, Al, Au, Cd, Co, Cu, Fe, Cr, Ge, In, Ir, Mn, Ni, Os, Pb, Pd, Pt, Re, Te, Ta, Sn, Zn, and compounds or mixtures/alloys of these [0085].

20030147058 at as absorbing EUV and equivalent to Ta with a reasonable expectation of success based upon the direction to Ta in the low reflectance layer in Takai JP 2014-168019 and to add sub-resolution patterns in the absorber as taught by Lu et al. 20140113222 to adjust the relative/background reflectance..

The examiner has address the arguments above. The applicant may have a benefit due to the catalytic effect, but it is not clear the magnitude of the effect of the contaminant absorber located at the bottom of the trench delineating the frame region.  It may be that this effect is too small to be observed compared to the effect of the Ru capping layer in absorbing contaminants in the open areas of the first pattern and the open areas of the reflectance adjusting pattern (201/220), where the contaminants do not have to go as deeply into the structure of the mask.  It may be that the effect can only be observed when the capping layer is silicon dioxide, which  does not absorb contaminants. Carbon would be expected to adsorb contaminants and is commonly used in filtration for this purpose.  If the applicant provides a declaration with evidence supporting the contamination absorption, the applicant should also amend the claims to be commensurate in scope with the showing.

Claims 1-5,7-10,13 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Shoki et al. 20170263444, in view of Kwon et al. 20180067390.
Shoki et al. 20170263444 teaches in example 1, a substrate (1) coated with a conductive rear surface film (2) of CrN, a 4 nm Ta conductive underlying film, a multilayered film of 
It would have been obvious to one skilled in the art to modify the masks of Takai JP 2014-168019 by replacing the Ru, RuTi or Ta based conductive layers in the cited examples with a Ta/Pt laminate based upon the disclosure at [0092-0093] and to add sub-resolution holes in the absorber as taught by Kwon et al. 20180067390 to exhaust oxygen from the absorber structure.
	This rejection could be overcome by limiting the contaminant absorber to a single layer of Pt or Ir. 

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-0168019, in view of  Kawahara et al. 20190056653, Kwon et al. 20180067390, Abe et al. JP 2012-049243 and Gallagher et al. 20190074186, further in view of Fukugami JP 2014-107332. 
Fukugami JP 2014-107332 (machine translation attached) teaches with respect to figure 1, an EUV mask where the groove (11) entirely surrounds the image field (10). Figures 3 and 4 show a similar mask where the groove (11) does not completely surround the image area (10), but is interrupted by one or more bridges (13) to reduce defects due to charging/electrification. 
. 

Claims 1-5,7-10,13 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-168019, in view of Murakami et al. 20030147058 and Lu et al. 20140113222, further in view of Gallagher et al. 20190074186
It would have been obvious to modify the EUV masks rendered obvious by the combination of Takai JP 2014-0168019,  Murakami et al. 20030147058 and Lu et al. 20140113222 by forming the sub-resolution holes of Kwon et al. 20180067390 with diameters of less than 8 nm taught by Gallagher et al. 20190074186, with a reasonable expectation of success based upon the direction to diameters of less than 32 nm in Kwon et al. 20180067390

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Takai JP 2014-168019, in view of Murakami et al. 20030147058, Lu et al. 20140113222 and Gallagher et al. 20190074186 further in view of Fukugami JP 2014-107332
It would have been obvious to one skilled in the art to modify the EUV photomasks rendered obvious by the combination of Takai JP 2014-0168019,  Murakami et al. 20030147058, Lu et al. 20140113222 and Gallagher et al. 20190074186 by forming an incomplete groove separating the image area from the frame region which is taught in Fukugami JP 2014-107332 to reduce the effects of charging. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki et al. 20170263444 and Kwon et al. 20180067390, in view of Gallagher et al. 20190074186 and Fukugami JP 2014-107332
It would have been obvious to modify the EUV masks rendered obvious by the combination of Shoki et al. 20170263444 and Kwon et al. 20180067390 by forming the sub-resolution holes of Kwon et al. 20180067390 with diameters of less than 8 nm taught by Gallagher et al. 20190074186, with a reasonable expectation of success based upon the direction to diameters of less than 32 nm in Kwon et al. 20180067390 and/or by forming an incomplete groove separating the image area from the frame region which is taught in Fukugami JP 2014-107332 to reduce the effects of charging. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu et al. 20200057363 teaches a substrate (102) with a protective layer (104) can be Ru,RuN, RuB , TaBO, TaN, TaON, SiN, SiC, TiN, TiO2, Al2O3, B4C, CrON, CrN and the like. This is then coated with Mo/Si (105/107) multilayers to form the reflective layer (106), a capping layer (108)of RuN, RuO or RuNb, an absorber layer of TaBN (109)and TaBO (111) [0021].

    PNG
    media_image4.png
    324
    514
    media_image4.png
    Greyscale

Wang et al. 20190004416 teaches the conductive layer (sublayers 104A and 104B) [0028]. The conductive layer 104 can be Ta, Cr, TaB or the like and may be doped with B,P,O,N,As, etc. The conductive sublayer 104A and 104B each can be made of TaBN, TaBO, TaBON, CrN, CrON, CrxOy, ITO or TaxOy [0028]. The reflective multilayer film (106, 106A/106B) can be Mo/Be or Mo/Si pairs [0029]. The capping layer (108A) prevents oxidation of the reflective layer and can be Ru, RuB, RuSi, Cr, CrO. CrN, SiO2, carbon or the like [0032].  The absorber layer (108N) can be Cr, CrO, Ta, TiN, Al-Cu-Cr, TaBN, TaBO Ti and may be a bilayer (dual layer) [0033]. The anti-reflective layer (108C) can be formed of TaO, TaBO, Cr2O2, ITO, SIO2, Ta2O5 or the like [0034]. 

    PNG
    media_image5.png
    719
    376
    media_image5.png
    Greyscale


	Liu et al. 20140189614 teaches curved assist features in figures 2 and 5.
Pierrat 7010764 teaches non-linear assist features in figure 12. 
	Park et al. 20020142597 teaches non-linear assist features in figures 4E-4G and 5.
Zhao et al. 20150074620 and Cecil et al. 20180341740 teaches curved assist features in the figures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 2, 2022